
	
		II
		111th CONGRESS
		2d Session
		S. 3315
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Ms. Collins (for herself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect Medicare beneficiaries' access to home health services under the
		  Medicare program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Home Health Care Access Protection
			 Act of 2010.
		2.Protecting
			 access to medicare home health servicesSection 1895(b)(3)(B) of the Social Security
			 Act (42 U.S.C. 1395fff(b)(3)(B)), as amended by section 3401(e) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended—
			(1)in clause (iv),
			 by striking Insofar as and inserting Subject to clause
			 (vii), insofar as; and
			(2)by adding at the
			 end the following new clause:
				
					(vii)Special rules
				for adjustment for case mix changes for 2011 and subsequent years
						(I)In
				generalFor 2011 and each subsequent year, subject to subclause
				(IV), any adjustment under clause (iv) shall only be made using standards
				established by the Secretary consistent with the processes described in
				subclause (II) and taking into account the considerations described in
				subclause (III).
						(II)Processes and
				criteria for evaluating changes in case mixFor purposes of
				subclause (I), the processes described in this subclause are the
				following:
							(aa)The Secretary
				shall convene a Technical Advisory Group to advise the Secretary concerning the
				establishment of standards under subclause (I) in order to distinguish between
				real changes in case mix and changes in coding or classification of different
				units of services that do not reflect real changes in case mix. The Technical
				Advisory Group shall be composed of stakeholders, including an equal number of
				individuals and organizations representing the interests of Medicare
				beneficiaries, the National Association for Home Care and Hospice, the Visiting
				Nurse Associations of America, health care academia, and health care
				professionals. Members shall not have an existing contractual relationship with
				the Secretary at the time of their appointment to the Technical Advisory Group.
				The Secretary shall provide the Technical Advisory Group an opportunity to
				review and comment on any proposed rulemaking or final determination of the
				Secretary with respect to such standards prior to the issuance of the proposed
				rulemaking or making of the final determination.
							(bb)If the Secretary
				engages an outside contractor to participate in the evaluation of case mix
				changes described in item (aa), the Secretary shall only utilize an outside
				contractor that has not previously participated in the design and establishment
				of the case mix adjustment factors under paragraph (4)(B).
							(cc)If the Secretary
				determines that any increase in case mix relates to changes in the volume or
				nature of home health services provided, the Secretary shall evaluate that
				increase through the actual review of claims and services and shall not use any
				proxy or surrogate for determining whether the change in volume or nature of
				services is reasonable and necessary.
							(dd)The Secretary
				shall establish such standards by regulation.
							(ee)The Secretary
				shall make available to the public all data, reports, and supporting materials,
				including any comments by the Technical Advisory Group under item (aa),
				regarding the establishment of such standards at the time of the publication of
				the notice of the proposed regulation.
							(III)ConsiderationsFor
				purposes of subclause (I), the considerations described in this subclause are
				the following:
							(aa)The impact of
				changes in the program under this title that may affect the characteristics of
				individuals receiving home health services.
							(bb)The impact of
				changes in the provision of home health services by providers of services and
				suppliers other than home health agencies.
							(cc)Distinctions in
				the characteristics of individuals initiating home health services from
				community and institutional care settings.
							(dd)Whether any
				changes in coding resulted in a change in aggregate payments under this
				subsection during the fiscal year or year and disregarding changes in coding
				that did not result in such a change in aggregate payments.
							(ee)Any other
				factors determined appropriate by the Secretary, in consultation with the
				Technical Advisory Group under subclause (II)(aa).
							(IV)Exception for
				certain adjustments for 2011This clause shall not apply to any
				adjustment under clause (iv) that is scheduled for 2011 as of January 1,
				2010.
						.
			
